Citation Nr: 1516110	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-34 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether the Veteran timely requested a waiver of recovery of overpayment in the amount of $95,092.68.

2.  Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the amount of $95,092.68, to include preliminary consideration of the validity of the debt.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to October 1980.

This matter comes before the Board of Veterans' on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

In May 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to service connection for a fractured pelvis and left femur, as well as pneumothorax with left thoracotomy and scar were recently raised by the record in statements of the Veteran's representative dated August 2014 and November 2014.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to waiver of the overpayment, to include validity of the debt, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.






FINDINGS OF FACT

1.  In a letter dated January 1996 letter, VA notified the Veteran of a proposed benefits reduction in his VA compensation benefits as a result of his May 1991 incarceration.  The letter was not sent to the Veteran's last known address.

2.  In a letter dated April 1996, sent to his current address, VA notified the Veteran that his service connection benefits would be reduced effective July 1996.  However, the Veteran was not notified of the exact amount of the debt or the rights and remedies including an explanation of his entitlement to request a waiver of recovery of overpayment benefits.

3.  In subsequent letters from VA dated from April 1996 through November 2004, the Veteran was not notified of the exact amount of the debt or of his entitlement to request a waiver of recovery of the overpayment.

4.  In a November 2004 letter, the Veteran requested the current balance of the money he owed to VA.

5.  A March 2005 letter from VA notified the Veteran of his current debt balance; however, he was not provided with the exact amount of the overall debt.  The letter also did not notify the Veteran of his entitlement to request a waiver of recovery of overpayment benefits.

6.  In March 2008, the Veteran filed a request for waiver of recovery of overpayment, which was denied as untimely in an April 2008 RO decision.  The Veteran filed a notice of disagreement (NOD) in February 2009 and perfected an appeal in December 2012.






CONCLUSION OF LAW

In resolving all doubt in the Veteran's favor, the request for a waiver of recovery of overpayment of VA compensation benefits was timely.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.  A request for waiver of indebtedness must be made within 180 days following the date of a notice of indebtedness, for notices issued on or after April 1, 1983.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963.

VA regulations provide that "notice" means written notice sent to a claimant or payee at the latest address of record.  38 C.F.R. § 3.1(q).  In the absence of clear and convincing evidence to the contrary, the law presumes regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. at 309 (1992).  A statement from the claimant that he/she did not receive applicable notice is not enough to rebut the presumption.  YT v. Brown, 9 Vet. App. 195, 199 (1996).

Certain notification must be provided to debtors in cases of collection of debts owed by reason of participation in a benefits program.  38 C.F.R. § 1.911(d).  These notifications include the amount of the debt, the reason for the debt, the available rights and remedies including the concept of and requirement for waiver, and other notifications.  38 C.F.R. § 1.911(d).

In this case, the AOJ denied the request for waiver of overpayment on the basis that that the request was not received within 180 days from the date of notification of the indebtedness.  The Veteran contends that he did not receive the January 1996 notice advising him of the indebtedness (i.e., overpayment), because he was incarcerated at the time.  (The Veteran was incarcerated from approximately May 1991 to February 2008).  To this end, the Veteran argues that the notice advising him of the indebtedness was sent to an outdated address, despite the fact that VA confirmed his current address at [redacted] [redacted].  Moreover, the Veteran's representative argues, to the extent that the Veteran was notified of the reduction of his VA compensation benefits, he was not provided with appropriate notice pursuant to 38 C.F.R. § 1.911(d).

After review of all the evidence of record, the Board finds that a timely request for waiver of the recovery of the overpayment of VA disability compensation in the amount of was made.

A review of the record demonstrates that the Veteran was in receipt of VA compensation benefits dating from rating decisions dated July 1984 and July 1990.  In November 1995, an unidentified caller notified VA that the Veteran had been incarcerated.  In November 1995, VA confirmed the commitment through a telephone call to the [redacted].  On January 19, 1996, VA sent the Veteran a letter proposing to reduce his benefits.  This letter was sent to an address at [redacted]in Minneapolis, which was the Veteran's address of record prior to his incarceration.  On January 30, 1996, VA received formal notice from [redacted] of the Veteran's incarceration; his expected date of release was noted to be in February 2008.  In March 1996, the Veteran sent a letter to VA responding to a proposed reduction of his benefits due to his incarceration; he requested apportionment of his benefits.  In April 1996, VA sent a letter to the Veteran at the [redacted], which advised him that the reduction in benefits would commence in July 1996; the letter further stated, "[w]e'll let you know shortly how much you were overpaid..."  The letter did not notify the Veteran of the amount of the overpayment or of his entitlement to request a waiver of recovery of the overpayment.

In subsequent letters dated from April 1996 through November 2004, the Veteran was continually notified of adjustments in the amount of his monthly benefit.  Critically, however, he was not notified of the exact amount of the debt or of his entitlement to request a waiver of recovery of the overpayment.

In a November 2004 letter, the Veteran requested the current balance of the money he owed to VA.  A March 2005 letter from VA notified the Veteran of the amount of his current debt balance; however, he was not provided with the exact amount of the overall debt.  The letter also did not notify the Veteran of his entitlement to request a waiver of recovery of overpayment benefits.

In March 2008, the Veteran filed a request for waiver of recovery of overpayment, which was denied as untimely in an April 2008 RO decision.  The Veteran filed a notice of disagreement (NOD) in February 2009 and perfected an appeal in December 2012.

The Board finds that VA had actual knowledge that the Veteran no longer lived at the Queen Ave. mailing address provided for the Veteran and resided elsewhere when it mailed the January 1996 letter which initially notified him of the proposed reduction.  The Board recognizes that, in the March 1996 letter, the Veteran referenced a reduction of his VA benefits due to his incarceration.  However, he did not indicate an awareness of an outstanding debt to VA or his right to request a waiver.

As indicated above, VA properly sent an April 1996 letter to the Veteran at the [redacted]; nevertheless, this letter did not notify the Veteran of the exact amount of the debt owed or of his entitlement to waiver of the recovery of the overpayment.  Thus, pursuant to 38 C.F.R. § 1.911(d), the notice of indebtedness was improper.  Additionally, as described above, VA failed to notify the Veteran of the exact amount of the overpayment until the April 2008 decision on wavier of indebtedness.

Critically, VA cannot substantiate that the Veteran was ever provided with appropriate notification pursuant to 38 C.F.R. § 1.911(d) prior to the April 2008 decision.  None of the communications from VA regarding this debt contain this needed information.  It is not clear from the record when the Veteran realized that a separate request for a waiver needed to be filed.

For the above reasons, and in resolving all doubt in the Veteran's favor, the Board finds that the March 2008 request for waiver was timely filed; and, to the limited extent of the timeliness of the request for a waiver, the appeal is granted.  The merits of the waiver request will be further addressed in the Remand, below.


ORDER

The appeal regarding the timeliness of the Veteran's request for a waiver of recovery of overpayment of VA compensation benefits is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

As described above, the Veteran was in receipt of VA compensation benefits dating from rating decisions dated July 1984 and July 1990.  He became incarcerated in May 1991; however, VA was not notified of his incarceration until January 1996, giving rise to an overpayment of $95,092.68.

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  The Board notes that the Veteran has repeatedly contended that VA made numerous administrative errors, which caused the overpayment.  See the Veteran's statements dated April 2012 & April 2014, the VA Form 9 dated December 2012, & the Board hearing transcript dated May 2013.  Accordingly, for the sake of completeness, the preliminary matter of the validity of the debt must be addressed.

To this end, the Veteran recently expressed a lack of understanding as to how the overpayment was calculated.  See, e.g., the Veteran's statement dated April 2014.  In fact, he requested an audit in order to ascertain how VA calculated the amount owed, as well as the amount already recouped.  Id.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98 (Apr. 24, 1998).

The Board recognizes that an audit was performed in February 2010; however, the current balance due at that time was the total amount of the overpayment ($95,092.68) and did not subtract the amount already recouped from the Veteran.

The Board therefore finds that a remand for development is necessary with regard to the issue of whether the debt as calculated is correct.  Accordingly, it will be necessary for the RO to adjudicate the issue of the creation and calculation of the Veteran's debt and thereby provide clarification as to the calculations and figures used in determining the amount of the overpayment.  Once the RO has adjudicated this issue, the issue of the Veteran's request for waiver of recovery of any debt that is found by the RO to validly exist should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Thereafter, set forth in the record a written paid and due audit of the Veteran's compensation account for the period(s) of the overpayment.  This audit should reflect, on a month-by-month basis, the amount actually paid to the Veteran, as well as the amount properly due.  In addition, the audit should include the amount of the overpayment, if any, that may have been repaid by the Veteran, as well as the terms for withholding monies to satisfy any debt.  A copy of this written audit should be placed in the claims file and another provided to the Veteran and his representative.

3.  Then, adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.

4.  If any overpayment is found to be valid and properly created, review the record and consider the request for a waiver of overpayment. 

5.  If the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a SSOC to the Veteran and his representative addressing all pertinent laws, regulations, and evidence of record.  A reasonable time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


